Parker, C. J.
Several objections have been taken to the indictment in this case. First, it is said that the way in which the nuisance is averred to be erected is not described with sufficient particularity, it not being stated from or to what town in the county it led. But this objection cannot prevail. We think that, as the nuisance is averred to have been erected at Sutton, in the county of Worcester, and the highway is alleged to be there, the way is sufficiently described, (a)
Another objection was, that the length and breadth of the high way said to be obstructed are not averred. But this objection, too must be overruled, it being sufficient to aver that the nuisance was in the highway; and whether such highway was longer or shorter, broader or narrower, is immaterial. (b)
The third objection we think fatal, viz., that the indictment is too *223loose, in averring that a number of sheds, one hundred feet in length, were erected, without stating what number. This may savor a little of nicety; but, unless * known rules are observed, there will soon be no certainty in indictments. The defendants ought to be able to know what they are called upon to defend against, (c)

Judgment arrested,.


а) In pleading a highway it is unnecessary to set out the termini ; it is sufficient to aver that it is a highway. — 1 Stark. 191, 192 — 2 Stark. Cr. P. 693, and cases there cited.


 Rex vs. Smith, Sayer, R. 98. — Rex, vs. Lidford, Ibid. 167. — Rex vs. Lidford, Ibid 301. — Sed vide 1 Hawk. Ch. 32,


 1 Stark. Cr. Pl. 196.